DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 05/04/2022. Claims 1-14 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawings and brief description.
Allowable Subject Matter
Claims 1-14 are allowed.
As of claim 1, the closest prior art Korechika et al. (US 20080206495 A1) teaches a decoration panel 10 having a plate-shaped base member 11 which has a predetermined thickness and which is formed of a transparent synthetic resin such as acrylic resin or polycarbonate or a transparent material such as glass. A front face 11a of the base member 11 on which light impinges is a flat surface. A large number of small reflection portions 12 are continuously formed over the entire region of a back face 11b of the base member 11, opposite the front face 11a, in an arbitrary arrangement. The small reflection portions 12 are each formed to have a boundary surface for reflection (total reflection, perfect or imperfect diffusion reflection, transmission diffusion), interference, and diffraction of incident light 13 impinging onto the base member 11, to thereby produce random changes in the brightness of reflection light over the entirety of the decoration panel 10. Notably, the incident light 13 impinging onto the decoration panel 10 may be light from any of various illumination lamps or natural light such as sunlight. The small reflection portions 12 have a triangular-roof-like basic shape, and a 1/f fluctuation is imparted to the basic shape, whereby concave boundary surfaces 12a each assuming a triangular-roof-like three-dimensional shape are continuously formed along the back face of the base member as shown in FIGS. 2 and 3. The concave boundary surfaces 12a provide an irregularly changing light-dark pattern in the brightness of reflection light, which pattern resembles that of sunlight through trees. Korechika et al. does not anticipate or render obvious, alone or in combination, the substrate comprises a pattern layer, wherein the light absorbing layer comprises silicon (Si); and wherein a warm tone parameter σ is represented by following Equation 1 and σ is greater than 0.7 and less than or equal to 1.4: σ=(T.sub.x)×(T.sub.y)  [Equation 1] wherein in Equation 1, T.sub.x is represented by Equation 2, and Ty is represented by Equation 3: Tx = { T 1 - 10 .Math. .Math. nm + T 0 - [ T 1 - 10 .Math. .Math. nm + T 0 T 0 ] × T 0 } × ( T 0 ) - 1 [ Equation .Math. .Math. 2 ] .Math. Ty = T 2 + 5 × T 0 5 × T 0 ; [ Equation .Math. .Math. 3 ] wherein in Equation 2, [ T 1 - 10 .Math. .Math. nm + T 0 T 0 ] is a maximum integer that is not greater than T 1 - 10 .Math. .Math. nm + T 0 T 0 , and
T.sub.0 is 60 nm; wherein when T.sub.1 is not m*T.sub.0+10 nm, T.sub.x satisfies Equation 2, and when T.sub.1 is m*T.sub.0+10 nm, Tx is 1; wherein m is an integer of 1 or greater; and wherein T.sub.1 is an average thickness of a cross-section of the light absorbing layer in a thickness direction of the decorative member, and T.sub.2 is an average thickness of a cross-section of the light reflective layer in a thickness direction of the decorative member.
Claims 2-14 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kim et al. (US 20150212244 A1) teaches a metal structure body comprising: a substrate; a metal layer; and a color adjustment layer, and a method for manufacturing the same. The metal structure body may implement various colors while having a small thickness, and has an effect that resistance characteristics of a metal layer do not deteriorate;
- Prior Art Hwang et al. (US 20130215067 A1) teaches a touch panel comprising a structure body comprising: a substrate; a conducting pattern that is provided on at least one surface of the substrate; and a light absorption pattern provided on at least one surface of the conducting pattern and provided on at least a portion of regions corresponding to the conducting pattern, and a method for manufacturing the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882